 

 

 

MCGREGOR W. SCOTT

United States Attomey F l D
RICHARD J. BENDER

Assistant United States Attomey _

501 1 street suite 10_100 L`EC 17 2018
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900
Attorneys for Plaintiff
United States of America

 

n\I THE uNiTED sTATEs DISTRICT CouRT
EASTERN DISTRICT oF CALIFoRNlA
uNiTED sTATEs oF AMERICA, CASE No. 2;17_CR-0152
Plainriff, L__.,_§YKQP.QSEB] oRDER sEALlNG DoCuMENTs
As sET FoRTH n\I GoVERNMENT’s NorlcE
V.

ARMANDO MAYORGA GARCIA,

Defendant.

 

 

Pursuant to Local Rule l4l(b) and based upon the representation contained in the govemment’s
Request to Seal, IT IS HEREBY ORDERED that the govemment’s five page document filed on or
about December 17, 2018, pertaining to defendant Armando Mayorga Garcia , and govemment’s
Request to Seal shall be SEALED until further order of this Court.

lt is further ordered that access to the sealed documents shall be limited to the government and
counsel for the defendant.

The Court has considered the factors set forth in Oregom'an Publishz'ng Co. v. U.S. District Court
for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the govemment’s request, sealing the govemment’s motion serves a compelling interest. The Court
further finds that, in the absence of closure, the compelling interests identified by the
/ / /

/ / /
/ / /

[PRoPosED] ORDER SEALING DoCUMENTs As SET
FoRrH IN GoVERNMENT’s NoTiCE

 

17
18
19
20
21
22
23
24
25
26
27
28

 

 

government Would be harmed. In light of the public filing of its request to Seal, the Court further finds

that there are no additional alternatives to sealing the govemment’s motion that would adequately

/
/

protect the compelling interests identified by the gove;;me! . z

 

Dated: ! Zt/[ ?;// 5g1

t l /
THE/Ho ama LE KIMBERLY J. MUELLER
uNrTED/srzw-§s DrsTchT JUDGE

[PRoPosED] ORDER SEALING DOCUMENTS As SET
FoRTi-I IN GovERNMENT’s NoTIcE

 

 

